Order entered May 24, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00571-CV

                IN RE MIKE HARTLEY AND JANIE HARTLEY, Relators

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-02863

                                            ORDER
                          Before Justices Brown, Schenck, and Reichek

         Based on the Court’s opinion of this date, we CONDITIONALLY GRANT relators’

petition for writ of mandamus. We ORDER the trial court to, within thirty (30) days of the date

of this order, issue a written ruling vacating its May 6, 2019 order denying relators’ TCPA

motion to dismiss and reinstating its February 22, 2019 order granting relators’ TCPA motion to

dismiss.   We further ORDER the trial court to file with this Court, within the time for

compliance with the Court’s opinion and order of this date, a certified copy of its order or orders

evidencing such compliance. Should the trial court fail to comply with this order, the writ will

issue.


                                                      /s/   ADA BROWN
                                                            JUSTICE